United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-50387
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE CONDE-SANCHEZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. 3:05-CR-1996-ALL
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jose Conde-Sanchez (Conde) appeals the 41-month sentence he

received for attempted illegal reentry under 8 U.S.C. § 1326.

First he asserts that his sentence at the bottom of the

guidelines range was unreasonable because the district court

failed to properly weigh several of the factors under 18 U.S.C.

§ 3553(a).     He claims that the sentence does not reflect the

seriousness of his offense, that it fails to take into

consideration the sentencing disparities created because the

Western District of Texas does not have an early disposition

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50387
                                 -2-

program, and that his history and characteristics support a more

lenient sentence.

     When the district court imposes a sentence within the

guidelines range, we infer that the court has considered all the

factors for a fair sentence and “give great deference to that

sentence.”   United States v. Mares, 402 F.3d 511, 519-20 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).    Conde has failed to

establish the rare circumstances where a district court’s

decision to impose a guidelines sentence is not entitled

deference.   See id.

     Next Conde challenges the constitutionality of § 1326(b)’s

treatment of prior aggravated felony convictions as sentencing

factors rather than elements of a separate offense.    This

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).   Although Conde asserts that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we repeatedly have

rejected such arguments on the basis that Almendarez-Torres

remains binding.    See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

     The judgment of the district court is AFFIRMED.